IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1460
                               Filed November 27, 2019


IN THE INTEREST OF K.W.,
Minor Child,

S.W., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Iowa County, Jason A. Burns, District

Associate Judge.



      A mother appeals the termination of her parental rights to her minor child.

AFFIRMED.



      Peter Stiefel, Victor, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Deborah M. Skelton, Walford, attorney and guardian ad litem for minor child.



      Considered by Bower, C.J., Vaitheswaran, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                             2


SCOTT, Senior Judge.

       This family has prior involvement with the Iowa Department of Human

Services (DHS)—the child tested positive for methamphetamine, amphetamines,

and marijuana at birth in 2015. This family again came to the attention of DHS in

April 2018 upon allegations the mother was using methamphetamine and selling

the substance from the family home. The mother’s mental health also became a

concern during the proceedings. The child was removed from the mother’s care

and was never returned. The child was adjudicated in need of assistance as to

the mother in June.

       The mother never progressed beyond fully-supervised visitation, which she

was generally inconsistent in attending. She refused drug testing and substance-

abuse treatment. She has taken no meaningful steps to address her mental-health

issues.    The mother was allowed an additional six-months to work toward

reunification; she squandered the extension.1              She had unstable housing

throughout the proceedings until, allegedly, shortly before the termination hearing

in 2019. The juvenile court ultimately terminated the mother’s parental rights under

Iowa Code section 232.116(1)(e) and (f) (2019). The mother appeals.2

       Our review is de novo. In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our

primary consideration is the best interests of the child, In re J.E., 723 N.W.2d 793,




1
  The DHS worker testified the mother was only granted an extension because the identity
of the biological father was identified around the same time.
2
  The paternity of the child’s legal father was disestablished during the proceedings. The
parental rights of the child’s biological father were terminated along with the mother’s. He
did not participate in the proceedings or services and does not appeal.
                                         3


798 (Iowa 2006), the defining elements of which are the child’s safety and need

for a permanent home. In re H.S., 805 N.W.2d 737, 748 (Iowa 2011).

       The mother challenges the sufficiency of the evidence supporting the

statutory grounds for termination cited by the juvenile court, argues termination is

not in the child’s best interests due to the strong parent-child bond, maintains the

court erred in declining to apply the permissive exception to termination contained

in Iowa Code section 232.116(3)(c) to avert termination, and asserts a

guardianship should have been established in lieu of termination.

       Upon our de novo review, we conclude the evidence was sufficient to

support termination under Iowa Code section 232.116(1)(f). See In re D.W., 791

N.W.2d 703, 707 (Iowa 2010) (“On appeal, we may affirm the juvenile court’s

termination order on any ground that we find supported by clear and convincing

evidence.”). Having given “primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to the

physical, mental, and emotional condition and needs of the child,” we conclude

termination is in the child’s best interests. See Iowa Code § 232.116(2). While we

acknowledge a bond exists between the mother and child, we conclude the

application of the permissive exception contained in Iowa Code section

232.116(3)(c) would be contrary to the child’s best interests, which is our primary

concern. See J.E., 723 N.W.2d at 798. Finally, we conclude termination followed

by adoption, as opposed to the uncertainty of a guardianship—which “is not a

legally preferable alternative to termination,” In re A.S., 906 N.W.2d 467, 477 (Iowa

2018) (citation omitted)—is the best permanency option for this young child.
                                       4


      We affirm the termination of the mother’s parental rights without further

opinion pursuant to Iowa Court Rule 21.26(1)(a) through (e).

      AFFIRMED.